DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	The amendment filed on 03/17/2021 has been entered.  Claims 5, 16-20 have been cancelled.  Claims 21-25 remain pending in this application.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-4, 6-15, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishigaki et al. US Pub 2019/0070967 (hereinafter Ishigaki).

Regarding claim 1, Ishigaki discloses a home energy storage system, comprising: 
 	a stationary unit (fig. 5, element 270; while the vehicle/truck is not moving/the electric system); 
 	a modular unit (fig. 2B, element 201) removably (docking/undocking from the docking station) connectable to the stationary unit (see fig. 5 and ¶ 0062; the energy modules can be docked in the docking station); and 
 	a rack mounting and handcart transportation system (comprises a docking station 240; see fig. 6B) configured to mount (docking the energy module 201/ the module unit), detach (see fig. 5, element 511; the energy module is able to detach from the docking station), and transport the modular unit relative to the stationary unit (see fig. 6B; an energy module 220 is able to move away from the electric system/the stationary unit 270), 
 	wherein the rack mounting and cart transportation system includes a rack assembly (see fig. 6B; a rectangular shaped rack assembly) and a cart assembly (see fig. 7A; at least three wheels), 
 	wherein the cart assembly is mounted to the modular unit (see fig. 7B) and is adapted for transporting the modular unit along a ground surface when disconnected from the stationary unit (see fig. 5 and ¶ 0064-0066).
 	Ishigaki does not expressly disclose the cart assembly is a handcart assembly.  Replacing a self-driving cart assembly with a manual handcart assembly, does not show any criticality, is only considered to be an obvious modification of the Ishigaki device that a person having ordinary skill in the art before the effective filing date of the claimed 
 	Regarding claim 2, Ishigaki discloses wherein the stationary unit houses at least one battery array within a sealed enclosure of the stationary unit (see fig. 2b/2c, element 250; non-drone battery module), and the modular unit removably houses at least one modular battery or battery array (see fig. 7A, element 701).
	Regarding claim 3, Ishigaki discloses wherein the modular unit houses a generator (¶ 0072).
	Regarding claim 4, Ishigaki discloses a battery management system that includes a master controller (fig. 2C, elements 257, 260) located on the stationary unit and a slave controller located on the modular unit (see fig. 2C, element 210).
	Regarding claim 6, Ishigaki discloses wherein the rack assembly includes a rack (see fig. 6B; the rectangular shaped rack) and an extension slidably received within a pocket of the rack (see fig. 6A, element 640; ¶ 0063).
	Regarding claim 7, Ishigaki discloses wherein the handcart assembly includes a handle (fig. 6A, element 605) removably (the term “removably” does not structurally distinguish the claimed invention from Ishigaki. Furthermore, in a broad sense, any structure may be considered to be “removably”, if so desired as long as the structure may be removed by any means, if so desired) connected to the extension.	
Regarding claim 8, Ishigaki discloses wherein the handcart assembly includes a handle (see fig. 7A, element 720) attached to the modular unit, and at least one set of wheels of the handcart assembly is mounted to the modular unit (see fig. 7A).
Regarding claim 9, Ishigaki discloses wherein the modular unit includes locating feet (see fig. 7B, element 715) for locating the modular unit within a cargo space of a vehicle after disconnecting the modular unit from the stationary unit.
Regarding claim 10, Ishigaki discloses wherein the cargo space includes locating brackets configured to receive the locating feet (715) to align a modular unit-side connector of the modular unit with a vehicle-side connector of the vehicle (see fig. 2B, 2C; after docking).
Regarding claim 11, Ishigaki discloses wherein the modular unit includes a plurality of inputs for connecting external power sources (715) and a plurality of outputs (715) for powering electrical devices (¶ 0072; the energy module is able to charge/discharge).
Regarding claim 12, Ishigaki discloses wherein the external power sources include a portable wind turbine or a portable solar panel (see fig. 16A to 16C).
Regarding claim 13, Ishigaki discloses a communication system configured to achieve bidirectional communication between the stationary unit, the modular unit, a mobile device, and an electrified vehicle over a cloud hub (¶ 0048, 0059, 0069, 0073, 0080-0083).
 Regarding claim 14, Ishigaki discloses wherein the mobile device is configured to communicate with the cloud hub using an application stored in a memory of the mobile device (see fig. 13, element 1310).
Regarding claim 15, Ishigaki discloses wherein the modular unit is connectable to an energy system that includes a plurality of interconnected modular units after being disconnected from the stationary unit (see fig. 16A to 16C; ¶ 0054; solar panel).
Regarding claim 21, Ishigaki discloses wherein the rack assembly is adapted for mounting the stationary unit to a surface of a structure (see fig. 6B) and includes a rack mounted between the surface and the stationary unit and an extension (605) configured to slide within a pocket of the rack (see fig. 6A).
Regarding claim 22, Ishigaki discloses wherein the handcart assembly includes a first set of wheels provided at a bottom rear edge of the modular unit and a second set of wheels provided at a bottom front edge of the modular unit (see fig. 7A).
Regarding claim 23, Ishigaki discloses wherein the at least one battery array is a repurposed battery array (see fig. 7A, element 701).
Regarding claim 24, Ishigaki discloses wherein the battery management system is configured to synchronize operation of the stationary unit and the modular unit when the modular unit is docked together with the stationary unit (¶ 0036, 0059, 0066, 0084).

Allowable Subject Matter
 	Claim 26 is allowed.
 	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739.  The examiner can normally be reached on 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        05/24/2021